Citation Nr: 1314561	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  08-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral foot disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1986.

This appeal is before the Board of Veterans' Appeals (Board) from May 2007 (right knee and bilateral foot) and November 2007 (left knee) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran had a hearing before the Board in February 2011.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who presided at the hearing no longer works for the Board.  The Veteran was alerted of this fact in an August 2012 letter and offered another hearing if he so desired.  The Veteran responded in September 2012 that he did not want another hearing.

When the case was most recently before the Board in October 2012, it was decided in part and remanded in part.  The case is once again before the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  No chronic disorder of either foot was present until more than one year following the Veteran's discharge from service, and no current disorder of either foot is etiologically related to the Veteran's active service.

2.  No right knee disorder was present until more than one year following the Veteran's discharge from service, and no current disorder of the right knee is etiologically related to the Veteran's active service


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral foot disability have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2012).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice pre-adjudication letters sent September 2006 and December 2006.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records are largely in the file.  The Veteran identified in-service treatment at Fort Hood in 1983 related to his feet that the VA was unable to obtain.

All indicated development to obtain the 1983 records has been completed.  VA contacted Fort Hood directly, as well as NPRC.  Negative replies were received confirming no records were available at either location.  VA notified the Veteran and requested he provide any service treatment records in his possession.  The Veteran did not provide any new records.  For these reasons, the Board concludes that any additional efforts to obtain the records would be futile.

VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes the Veteran referenced occupational physical examinations and Worker's Compensation records within the context of VA examinations.  These records were identified largely in connection with an October 2006 occupational injury of the cervical spine, and not directly related to the claims on appeal here.  In any case, VA sent the Veteran several letters requesting him to provide relevant records, identify relevant records, or provide release forms for VA to obtain relevant records.  Any records identified by the Veteran in response have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board finds any further delay on the Veteran's claims to once again ask the Veteran to provide this information would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, injury or disease and (4) insufficient evidence to decide the case.

The Veteran was afforded medical examinations in May 2011 and December 2012 to ascertain whether the Veteran's bilateral feet diagnoses could be directly attributed to service.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In contrast, an examination was not provided specifically for the right knee.  The Veteran contends that his right knee arthritis was caused or aggravated by his bilateral foot disability.  As explained below, the Board has determined that service connection for bilateral foot disability is not warranted.  Therefore, his right knee claim, premised on a secondary theory, must fail as a matter of law.  In any case, although medical evidence confirms a current diagnosis, the Board finds the remaining McLendon elements missing.  That is, the Veteran never claimed an in-service event, disease or injury directly responsible for a right knee disability, and the service treatment records do not otherwise reflect an in-service right knee event, disease or injury.  For these reasons, a VA examination specifically to address the Veteran's right knee claim is not needed here.  

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims he first incurred flat feet and other foot problems in the military as a result of wearing combat boots during physical training.  He indicates he did not have any foot problems, to include flat feet, prior to his military service.  He further believes he developed chronic bilateral knee pain as a result of his bilateral foot problems.

Specifically, the Veteran references in-service treatment sometime in 1983 for chronic foot pain.  He contends he was prescribed custom-made orthotics at that time.  He also indicates that he then started wearing sneakers instead, which helped significantly.  

Service treatment records are negative for any evidence of a food disorder or a right knee disorder.  Indeed, the Veteran denied any foot or knee problems on his November 1986 separation examination and that examination disclosed that his feet and right knee were normal.

The VA made significant efforts to obtain the 1983 treatment records described by the Veteran, but to no avail.  The Board notes, however, that the Veteran claims this treatment occurred in Fort Hood.  None of the service treatment records in the claims folder are from Fort Hood.  

Where "service medical records are presumed destroyed [or lost] . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In light of the possibility of missing service treatment records, the Board has carefully considered the Veteran's statements describing in-service events and in-service foot treatment.  In fact, the claims were previously remanded to afford the Veteran a VA examination where the examiner presumed the 1983 in-service treatment occurred as detailed by the Veteran.

Here, although the Board has no reason to doubt the Veteran's credibility, for reasons outlined below, the Board finds the competent, objective medical evidence far more persuasive in this matter.

Bilateral Foot Disability

After service, it is noteworthy that the Veteran immediately filed a disability claim in December 1986, but the claim was silent as to the bilateral feet.

In fact, the record is silent as to foot complaints, treatment, or diagnosis until September 1998, over a decade after service.  The claim is complicated because the record indicates the Veteran served as a policeman from 1989 to 2006 where he suffered at least two occupational injuries.  In September 1998 the Veteran was seen with a contusion of the foot and a sprain/strain of the knee and leg related to an occupational injury.  He was told to take off work for six days.  Shortly thereafter, in October 1998, the Veteran was fitted for orthotics.

In March 2004, X-rays of the Veteran's knees and feet disclosed very minor degenerative changes about the knee, but no specific abnormalities of the foot or ankle. 

In September 2005, the Veteran's private physician, Dr. D, indicated that the Veteran had early arthritis of the knees as well as "forefoot pronation."  His occupation as a police officer was noted as a significant factor.  

His second occupational injury occurred in October 2006.  While chasing a suspect through a wooded area, the Veteran fell 12 to 13 feet down an embankment.  His main injuries involved the cervical spine, but the injury is relevant in highlighting the laborious nature of the Veteran's post-service occupation.  According to the claims file, the Veteran was medically retired after this injury, which also resulted in a Worker's Compensation claim.

VA outpatient treatment records are voluminous, but are largely silent as to ongoing treatment for his feet.  Other than sporadic complaints of pain in the feet, the records largely deal with unrelated medical issues.

In support of his claim, the Veteran submitted a statement from his private physician, Dr. D, regarding his current diagnoses and likely etiology.  Dr. D, who had originally noted a finding of forefoot pronation in 2005, re-examined the Veteran and provided an opinion in February 2011.  Therein, Dr. D noted the Veteran's chronic recurring foot pain secondary to pes planus with forefoot pronation with good response in the past to molded orthotics.  With regard to etiology, however, Dr. D. indicated as follows:

I cannot say ethically that the military duty caused the foot problem, be that as it may it may be causally related somehow but I cannot say for certain....  I have really not read anything or am aware of anything in the literature that would affirm the fact that wearing combat boots regularly for all activities would necessarily lead to requiring orthotics permanently later in life.  

The Veteran was afforded two VA examinations in connection with his claim.  He was first afforded a VA examination in May 2011 where the examiner noted the Veteran's military history and contentions.  Upon a thorough physical examination, the examiner diagnosed the veteran with bilateral pes planus, hallux valgus, calluses, and left foot first toe metatarsalgia.  With regard to etiology, the examiner found it less likely than not that any of the foot diagnoses are attributable to his military service because his service treatment records simply do not confirm any in-service complaints, treatment or diagnoses of foot problems. 

The May 2011 VA examiner did not take into consideration the Veteran's claimed in-service 1983 treatment and prescribed orthotics.  Despite the records not in the claims folder, the Board remanded the claim to seek an opinion presuming this in-service treatment occurred as described by the Veteran.

The Veteran was afforded an additional VA examination in February 2012.  After a thorough physical examination, the Veteran was diagnosed with bilateral pes planus, calcaneal spurs, hammertoes, and hallux valgus.  The examiner detailed all the Veteran's contentions regarding in-service duties and treatment, as well as post-service occupational duties in law enforcement.  Presuming the Veteran a "reliable historian" the examiner still found that it was less likely than not that the Veteran's bilateral foot diagnoses were due to service.  The examiner noted that in-service treatment was most likely for an acute condition given that the Veteran's separation examination was entirely negative for both subjective complaints and objective diagnosis related to the feet.  The examiner further found it relevant that the Veteran did not seek treatment from any physician until 1998, over a decade after service, and even then it was related to a post-service occupational injury.  No physician noted any kind of pronation or pes planus of the feet until 2005, nearly two decades after service.  

The Board finds the February 2012 VA medical opinion against the claim to be persuasive.  It is based on a thorough examination and a complete review of the claims folder, to include the Veteran's lay statements.  Also compelling, no medical professional has affirmatively opined that any of the Veteran's foot disorders are etiologically related to service.  In this regard, the Board notes that opinion of the Veteran's private physician is speculative in nature.

In short, the evidence shows that any foot problems present in service resolved prior to the Veteran's discharge from service, he did not manifest arthritis of either foot until more than one year following his discharge from service, and no current disorder of either foot is etiologically related to service.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Right Knee Disability

The evidence does not show and the Veteran does not contend that service connection is warranted for his right knee disability on a direct or presumptive basis.  

The Veteran claims he has a right knee disorder as a result of his bilateral foot problems ever since service.  In other words, the Veteran attributes his current right knee disorder to his bilateral foot disability.

In this case, the Board has denied the Veteran's claim seeking service connection for bilateral foot disability and, therefore, the Veteran's claim for service connection for a right knee disorder as secondary to bilateral foot disability must be denied as a matter of law.  


ORDER

Entitlement to service connection for bilateral foot disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to bilateral foot disability, is denied.



REMAND

With regard to his left knee claim, the Veteran similarly claims his left knee disability, to include arthritis, is etiologically related to his bilateral foot disability.

Unlike the right knee, however, there is medical evidence indicating the possibility that a left knee disorder was incurred during his military service.  Specifically, the Veteran's service treatment records reveal he did seek treatment on active duty for left knee pain in August 1986.  At that time, he complained of left knee pain for two weeks, to include tenderness on palpitation.  The physician did not observe any locking, swelling or effusion, and the Veteran denied any specific trauma.  There was patellar tenderness on compression and the examiner ultimately diagnosed the Veteran with patellofemoral syndrome ("PFTS").  In contrast, however, a mere three months later, the report of the November 1986 separation examination is negative for complaints or diagnosis of a left knee disorder.  

Since service, the Veteran has been diagnosed with osteoarthritis, degenerative joint disease (DJD), and chronic pain of the left knee.  His claim is complicated because the Veteran had a labor intensive post-service occupation as a police officer from 1989 to 2006.  During that time, he had two reported occupational injuries.  The first injury in September 1998 directly involved a sprain/strain of the foot, knee, and leg.  The other injury, occurring in October 2006 when the Veteran chased a suspect through a wooded area and fell approximately 12 to 13 feet down an embankment, involved his spine.

The VA previously provided the Veteran a VA examination in September 2008 to ascertain whether the Veteran's current left knee disability is related to his in-service left knee problems.  The examiner diagnosed the Veteran with DJD of the left knee, confirmed on X-ray, opining the diagnosis was "not" caused by or a result of the one-time complaint in-service in 1986.  As a rationale, the examiner cited the lack of continuity of care as the main reason for the opinion.  At the same time, however, the examiner noted only VA treatment records were reviewed, and not private treatment records.  

Private treatment records, however, do show complaints of knee pain as early as the 1990s, which may alter the examiner's opinion regarding "lack of continuity of care."  In light of the fact that the examiner's opinion was based on an incomplete factual picture, a new VA examination is warranted.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  

VA must also take this opportunity to obtain current VA outpatient treatment records from October 2012 to the present and any other private treatment records not currently in the claims folder, to include past occupational physical examinations, and workers compensation records.

To that end, the Board notes the medical evidence currently of record references statements by the Veteran indicating he received regular physical examinations during his employment as a police officer, and that he receives care via a worker's compensation claim following the 2006 occupational injury.  Although VA has sent the Veteran several letters asking him to identify relevant records, provide them himself, or provide a signed release so VA could obtain them for him, VA should take this opportunity to afford the Veteran an additional opportunity to identify or provide records that may be relevant to his claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Ask the Veteran to identify and provide release forms for any private and/or VA treatment records not currently in the claims folder, to include records of physical examinations from his former employer during his years as a policeman.  Thereafter, obtain any and all medical records identified, specifically obtaining the Veteran's medical records and treatment from the VA Medical Center from October 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available

2. Contact the appropriate state agency for the purpose of obtaining a copy of any decision(s) and all medical records relied upon in conjunction with the Veteran's claim(s) and award(s) of Worker's Compensation benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

3. When all indicated record development has been completed, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all left knee disorders present during the period of the claim.  Any indicated tests should be performed and the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to and reviewed by the examiner.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion with respect to each left knee disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the left knee disorder is etiologically related to the Veteran's active service, to include the left knee pain noted in 1986.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The examiner must provide a complete rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Undertake any other indicated development.

5. Then, readjudicate the issue remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


